Mr. Justice Carnes delivered the opinion of the court. 3. Principal and agent, § 169*—what is distinction between personal liability of public agent and private agent on unauthorized contracts. There is a distinction between the personal liability of an agent of an individual and that of a public agent in respect to contracts made on behalf or the principal without authority, in that the agent of an individual is personally liable thereon, being presumed to know the extent of his authority, while a public agent is usually not liable.